Case 2:20-bk-54361                Doc 11    Filed 09/29/20 Entered 09/29/20 11:23:25                                       Desc Main
   MANDATORY FORM PLAN (Revised 01/22/2018)Document      Page 1 of 9

                                              UNITED STATES BANKRUPTCY COURT
                                                 SOUTHERN DISTRICT OF OHIO
                                                         DIVISION at
              In re Thomas Wortman & Jodi Wortman                                   )     Case No. 20-54361
                                                                                    )
                                                                                    )    Chapter 13
                                                                         Debtor(s) )     Judge Preston
                                                           CHAPTER 13 PLAN
   1. NOTICES

   The Debtor has filed a case under chapter 13 of the Bankruptcy Code. A notice of the case (Official Form 309I) will be sent
   separately.


   This is the Mandatory Form Chapter 13 Plan adopted in this District. Local Bankruptcy Rule ("LBR") 3015-1. "Debtor" means
   either a single debtor or joint debtors as applicable. "Trustee" means Chapter 13 Trustee. Section "§" numbers refer to sections
   of Title 11 of the United States Bankruptcy Code. "Rule" refers to the Federal Rules of Bankruptcy Procedure.

   Unless otherwise checked below, the Debtor is eligible for a discharge under § 1328(f).
             Debtor Thomas Leland Wortman is not eligible for a discharge.
             Joint Debtor Jodi M Wortman is not eligible for a discharge.



       Initial Plan

        Amended Plan The filing of this Amended Plan shall supersede any previously filed Plan or Amended Plan and must be
    served on the Trustee, the United States trustee and all adversely affected parties. If the Amended Plan adversely affects any
    party, the Amended Plan shall be accompanied by the twenty-one (21) day notice. Rule 2002(a)(9). Any changes (additions
    or deletions) from the previously filed Plan or Amended Plan must be clearly reflected in bold, italics, strike-through or
    otherwise in the Amended Plan filed with the Court. LBR 3015-2(a)(1).

   If an item is not checked, the provision will be ineffective if set out later in the Plan.
              This Plan contains nonstandard provisions in Paragraph 13.
             The Debtor proposes to limit the amount of a secured claim based on the value of the collateral securing the claim.
          See Paragraph(s) 5.1.2 and/or 5.1.4.
              The Debtor proposes to eliminate or avoid a security interest or lien. See Paragraph(s) 5.4.1 and/or, 5.4.2 and 5.4.3.


   NOTICES TO CREDITORS: You should read this Plan carefully, including Paragraph 13 (Nonstandard Provisions), and
   discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you may wish to consult
   one. Except as otherwise specifically provided, upon confirmation, you will be bound by the terms of this Plan. Your claim may
   be reduced, modified, or eliminated. The Court may confirm this Plan if no timely objection to confirmation is filed.

   2. PLAN PAYMENT AND LENGTH
         2.1 Plan Payment. The Debtor shall pay to the Trustee the amount of $670.00 per month. [Enter step payments below, if
         any.] The Debtor shall commence payments within thirty (30) days of the petition date.
         2.1.1 Step Payments, if any: _________
         2.2 Unsecured Percentage
             Percentage Plan . Subject to Paragraph 2.3, this Plan will not complete earlier than the payment of 35.00% on each
         allowed nonpriority unsecured claim.
             Pot. Plan. Subject to Paragraph 2.3, the total amount to be paid by the Debtor to the Trustee is $NA. Assuming all
         claims are filed as scheduled or estimated by the Debtor, payment on each allowed nonpriority unsecured claim is
         estimated to be no less than NA%. LBR 3015-1(c)(2).
         2.3. Means Test Determination.


   Below Median Income. Unless the allowed nonpriority unsecured claims are paid 100%, the projected length of the plan must
   be a minimum of thirty-six (36) months but not to exceed sixty (60) months.


   Above Median Income. Unless the allowed nonpriority unsecured claims are paid 100%, the projected length of the Plan must
   be sixty (60) months.
Case 2:20-bk-54361               Doc 11
                                  Filed 09/29/20 Entered 09/29/20 11:23:25                                                Desc Main
                                 Document       Page PROTECTION
   3. PRE-CONFIRMATION LEASE PAYMENTS AND/OR ADEQUATE 2 of 9    PAYMENTS
   Pre-confirmation personal property lease payments governed by § 1326(a)(1)(B) shall be made as part of the total plan
   payment to the Trustee. LBR 3070-1(a). Pre-confirmation adequate protection payments governed by § 1326(a)(1)(C) shall be
   made as part of the total plan payment to the Trustee. LBR 3070-1(b). The lessor/secured creditor must file a proof of claim to
   receive payment. LBR 3070-1(a) and (b).

   Name of Lessor/Secured Creditor                       Property Description              Monthly Payment Amount
   Bridgecrest                                           2017 Ford Escape                  $25.00


   4. SECURED CLAIMS: TREATMENT, TIMING AND SERVICE REQUIREMENTS
   4.1 Non-Governmental Unit Secured Claims . The Debtor may propose to limit the amount of a secured claim based on the
   value of the collateral securing the claim by the procedure proposed in Paragraphs 5.1.2 and 5.1.4. Further, the Debtor may
   propose to eliminate or avoid a security interest or lien by the procedure proposed in Paragraphs 5.4.1, 5.4.2 and 5.4.3. If the
   Debtor proposes to seek any of the above-stated relief by way of motion or claim objection, the motion or claim objection must
   be filed on or before the § 341 meeting of creditors or the confirmation hearing may be delayed. If a judicial lien or
   nonpossessory, nonpurchase-money security interest is discovered after confirmation of the Plan, a motion to avoid the judicial
   lien or security interest may be promptly filed after it is discovered.
   4.2 Governmental Unit Secured Claims. A request to determine the amount of the secured claim of a governmental unit or to
   modify and eliminate the secured claim of a governmental unit may be made only by motion or claim objection. Rule 3012(c).
   Any motion or claim objection that includes a request to determine the amount of the secured claim of a governmental unit
   (including any such motion or claim objection that also includes a request to determine the amount of the secured claim of a
   non-governmental entity) may be filed only after the governmental unit files a proof of claim or after the time for filing one has
   expired. Rule 3012, advisory committee note (2017 Amendments).
   4.3 Service Requirements. If the Debtor proposes to seek relief under Paragraphs 5.1.2, 5.1.4, 5.4.1, 5.4.2, or 5.4.3, the
   motion, Plan or claim objection, as applicable, must be served in the manner provided by Rule 7004 for service of a summons
   and complaint. Rule 3007(a)(2), Rule 3012(b), Rule 4003(d) and General Order 22-2.
   4.4 Retention of Lien. The holder of any claim listed in Paragraphs 5.1.2, 5.1.4 and 5.4.1 will retain its lien on the property
   interest of the Debtor or the Debtor's estate until the earlier of --(a) payment of the underlying debt determined under
   nonbankruptcy law, (b) discharge of the underlying debt under 11 U.S.C. § 1328, or (c) completion of the Plan --at which time
   the lien will terminate and be released by the creditor.
   5. PAYMENTS TO CREDITORS
                                               SUMMARY OF PAYMENTS BY CLASS

                   Class                       Definition                         Payment/Distribution by Trustee

                                                                                  Paid first in the monthly
                                               Claims with Designated
                   Class 1                                                        payment amount designated in
                                               Specific Monthly Payments
                                                                                  the Plan

                                               Secured Claims with No
                                               Designated Specific Monthly
                                                                                  Paid second and pro rata with
                   Class 2                     Payments and Domestic
                                                                                  other Class 2 claims
                                               Support Obligations
                                               (Arrearages)

                                                                                  Paid third and pro rata with
                   Class 3                     Priority Claims
                                                                                  other Class 3 claims

                                               Nonpriority Unsecured              Paid fourth and pro rata with
                   Class 4
                                               Claims                             other Class 4 claims

                                               Claims Paid by a Non-
                   Class 5                     Filing Co- Debtor or Third         Not applicable
                                               Party

                   Class 6                     Claims Paid by the Debtor          Not applicable



   Except as provided in Paragraph 3, the Trustee shall begin making distributions upon confirmation. To the extent funds are
   available, the maximum number of Classes may receive distributions concurrently.
   Notwithstanding the above, the Trustee is authorized within the Trustee’s discretion to calculate the amount and timing of
   distributions as is administratively efficient.
Case 2:20-bk-54361                Doc 11
                                     Filed 09/29/20 Entered 09/29/20 11:23:25                                                Desc Main
                                    Document        PagePAYMENTS
   5.1 CLASS 1 - CLAIMS WITH DESIGNATED SPECIFIC MONTHLY 3 of 9
   The following Class 1 claims shall be paid first in the monthly payment amount designated below. The plan payment is
   calculated in an amount that is sufficient for the Trustee to make a full monthly distribution on all Class 1 claims plus the
   statutory Trustee fee. If the Debtor makes a payment that is less than the full plan payment amount, the Trustee will make
   distributions on Class 1 claims in the order of priority set forth in the Bankruptcy Code.


   5.1.1 Maintenance of Regular Mortgage Payments
   Regular mortgage payments shall be calculated for payment starting the month after the filing of the petition. Arrearages shall
   be paid as Class 2 claims.
   Trustee disburse.

   Name of Creditor              Property Address               Residence (Y/N)              Monthly Payment Amount
   -None-

   Debtor direct pay. Unless otherwise ordered by the Court, regular monthly mortgage payments may only be paid
   directly by the Debtor if the mortgage is current as of the petition date. LBR 3015-1(e)(1).

   Name of Creditor              Property Address               Residence (Y/N)              Monthly Payment Amount
   -None-


   5.1.2 Modified Mortgages or Liens Secured by Real Property ["Cramdown/Real Property"]
   The following claims are subject to modification as (1) claims secured by real property that is not the Debtor’s principal
   residence, (2) claims secured by other assets in addition to the Debtor’s principal residence, or (3) claims for which the last
   payment on the original payment schedule for a claim secured only by a security interest in real property that is the Debtor’s
   principal residence is due before the date on which the final payment under the plan is due. 11 U.S.C. §§ 1322(b)(2), (c)(2). To
   the extent that a claim is in excess of the value of the property, the balance in excess of the value of the property shall be treated
   as a Class 4 nonpriority unsecured claim. See Paragraph 4 for more information.

   Name of Creditor / Procedure         Property Address      Value of Property      Interest Rate    Minimum Monthly Payment
   -None-


   5.1.3 Claims Secured by Personal Property for Which § 506 Determination is Not Applicable ["910 Claims/Personal Property"]
   The following claims are secured by a purchase money security interest in either (1) a motor vehicle acquired for the Debtor’s
   personal use within 910 days of the petition date or (2) personal property acquired within one year of the petition date. The
   proof of claim amount will control, subject to the claims objection process.

   Name of       Property        Purchase Estimated Claim         Interest
                                                                             Minimum Monthly Payment Including Interest
   Creditor      Description     Date     Amount                  Rate
                 2017 Ford                                                   $25 per month until attorney fees paid, the $523.00 per
   Bridgecrest                   03/2020     19,228.00            3.25%
                 Escape                                                      month until paid in full.


   5.1.4 Claims Secured by Personal Property for Which § 506 Determination is Applicable [“Cramdown/Personal Property”]
   The following claims are secured by personal property not described above in Paragraph 5.1.3. To the extent that a claim is in
   excess of the value of the property, the balance in excess of the value of the property shall be treated as a Class 4 nonpriority
   unsecured claim. See Paragraph 4 for more information.
   Name of Creditor /        Property         Purchase /               Value of        Interest   Minimum Monthly Payment
   Procedure                 Description      Transaction Date         Property        Rate       Including Interest
   -None-


   5.1.5 Domestic Support Obligations (On-Going) - Priority Claims under § 507(a)(1)
   If neither box is checked, then presumed to be none.
      Trustee disburse
       Debtor direct pay
   The name of any holder of any domestic support obligation as defined in § 101(14A) shall be listed below. If the Debtor
   becomes subject to a domestic support obligation during the Plan term, the Debtor shall notify his or her attorney and the
   Trustee.
   Name of Holder          State Child Support Enforcement Agency, if any                         Monthly Payment Amount
Case 2:20-bk-54361                Doc 11       Filed 09/29/20 Entered 09/29/20 11:23:25                                    Desc Main
                                               Document     Page 4 of 9


   5.1.6 Executory Contracts and Unexpired Leases
   The Debtor rejects the following executory contracts and unexpired leases.
         Notice to Creditor of Deadline to File Claim for Rejection Damages:
         A proof of claim for rejection damages must be filed by the creditor within seventy (70) days from the date of
         confirmation of the Plan. Rule 3002(c)(4). Such claim shall be treated as a Class 4 nonpriority unsecured claim.
   Name of Creditor                                             Property Description
   -None-
         The Debtor assumes the following executory contracts and unexpired leases. Unless otherwise ordered by the Court, all
         motor vehicle lease payments shall be made by the Trustee. LBR 3015-1(d)(2). Any prepetition arrearage shall be cured
         in monthly payments prior to the expiration of the executory contract or unexpired lease. The Debtor may not incur debt
         to exercise an option to purchase without obtaining Trustee or Court approval. LBR 4001-3.
         Trustee disburse.

   Name of    Property    Regular Number of Payments              Monthly Contract /    Estimated Arrearage      Contract / Lease
   Creditor   Description Remaining as of Petition Date           Lease Payment         as of Petition Date      Termination Date
   -None-

         Debtor direct pay.
   Name of    Property    Regular Number of Payments              Monthly Contract /    Estimated Arrearage      Contract / Lease
   Creditor   Description Remaining as of Petition Date           Lease Payment         as of Petition Date      Termination Date
   -None-


   5.1.7 Administrative Claims
   The following claims are administrative claims. Unless otherwise ordered by the Court, requests for additional attorney fees
   beyond those set forth below will be paid after the attorney fees set forth below and in the same monthly amount as set forth
   below. LBR 2016-1(b).
   Name of Claimant                        Total Claim     Amount to be Disbursed by Trustee         Minimum Monthly Payment
   Mitchell C Marczewski (0073258)         $3700.00        $3700.00                                  $659.00




   5.2 CLASS 2 - SECURED CLAIMS WITH NO DESIGNATED MONTHLY PAYMENTS AND DOMESTIC SUPPORT
   OBLIGATIONS (ARREARAGES)


   5.2.1 Secured Claims with No Designated Monthly Payments
   The following claims are secured claims with no designated monthly payments, including mortgage arrearages, certificates of
   judgment and tax liens. The proof of claim amount shall control, subject to the claims objection process. Class 2 claims shall be
   paid second and shall be paid pro rata with other Class 2 claims.
   Name of Creditor                                   Estimated Amount of Claim
   -None-


   5.2.2 Domestic Support Obligations (Arrearages) - Priority Claims under § 507(a)(1 )
      Trustee disburse
      Debtor direct pay
   The name of any holder of any domestic support obligation arrearage claim or claim assigned to or owed to a governmental
   unit and the estimated arrearage amount shall be listed below.

   Name of Holder             State Child Support Enforcement Agency, if any                           Estimated Arrearage
   -None-


   5.3 CLASS 3 - PRIORITY CLAIMS
   Unless otherwise provided for in § 1322(a), or the holder agrees to a different treatment, all priority claims under § 507(a) shall
   be paid in full in deferred cash payments. § 1322(a). Class 3 claims shall be paid third and shall be paid pro rata with other
   Class 3 claims.
Case 2:20-bk-54361               Doc 11        Filed 09/29/20 Entered 09/29/20 11:23:25                                   Desc Main
                                               Document     Page 5 of 9
   5.4 CLASS 4 - NONPRIORITY UNSECURED CLAIMS
   Allowed nonpriority unsecured claims shall be paid a dividend as provided in Paragraph 2.2. Class 4 claims shall be paid fourth
   and shall be paid pro rata with other nonpriority Class 4 claims.


   5.4.1 Wholly Unsecured Mortgages/Liens
   The following mortgages/liens are wholly unsecured and may be modified and eliminated. See In re Lane , 280 F.3d 663 (6th
   Cir. 2002). See Paragraph 4 for additional information. Preferred form motions and orders are available on the Court’s website
   at www.ohsb.uscourts.gov.
                      Name of Creditor / Procedure                                           Property Address
   -None-


   5.4.2 Judicial Liens Impairing an Exemption in Real Property
   The following judicial liens impair the Debtor’s exemption in real property and may be avoided under § 522(f)(1) (A). See
   Paragraph 4 for additional information. Preferred form motions and orders are available on the Court’s website
   at www.ohsb.uscourts.gov.
         Name of Creditor / Procedure      Property Address        Value of Property                      Exemption

          Motion                                                  $                     $
   1                                                              Debtor's Interest     Statutory Basis
          Plan
                                                                  $                     §
                    OTHER Liens or Mortgages
                                                                     Judicial Lien         Amount of Judicial Lien to be Avoided
                    (Amount/Lienholder Name)
                                                                  $                     $
   1 $                                    (Lienholder)
                                                                  Recorded Date         Effective Upon:


   5.4.3 Nonpossessory, Nonpurchase-Money Security Interest in Exempt Property
   The following nonpossessory, nonpurchase-money security interests impair the Debtor’s exemption in personal property and
   may be avoided under § 522(f)(1)(B). See Paragraph 4 for additional information. Preferred form motions and orders are
   available on the Court’s website at www.ohsb.uscourts.gov.

         Name of Creditor /           Property               Value of                          Amount of Security Interest to be
                                                                             Exemption
            Procedure                Description             Property                                     Avoided
                                                                            $
       Motion                                                               Statutory
                                                         $
       Plan                                                                 Basis
                                                                            §


   5.4.4 Mortgages to be Avoided Under 11 U.S.C. § 544
   The following debts secured by a mortgage will be paid as unsecured claims concurrent with other Class 4 claims. The Debtor
   or the Trustee shall file an adversary proceeding to determine whether the mortgage may be avoided. To the extent that the
   Trustee has standing to bring such action, standing is hereby assigned to the Debtor, provided a colorable claim exists that
   would benefit the estate.
   Name of Creditor                       Action to be Filed By                            Address of Property
   -None-


   5.5 CLASS 5 - CLAIMS PAID BY A NON-FILING CO-DEBTOR OR THIRD PARTY
   The following claims shall not be paid by the Trustee or the Debtor but shall be paid by a non-filing co-debtor or third party.

   Name of Creditor                                                        Name of Payer
   -None-

   5.6 CLASS 6 - CLAIMS PAID DIRECTLY BY THE DEBTOR
   The following claims shall not be paid by the Trustee but shall be paid directly by the Debtor.

   Name of Creditor                                      Monthly Payment Amount
   -None-
Case 2:20-bk-54361                Doc 11        Filed 09/29/20 Entered 09/29/20 11:23:25                                    Desc Main
   6. SURRENDER OF PROPERTY                     Document     Page 6 of 9
   The Debtor elects to surrender to the creditor the following property that is collateral for the creditor’s claim. Upon
   confirmation of the Plan, the stay under § 362(a) and, if applicable, § 1301(a) shall be terminated as to the surrendered property
   only. Rule 3015(g)(2).
   Name of Creditor                                         Description of Property
   -None-


   7. INTEREST RATE
   Unless otherwise stipulated by the parties, ordered by the Court or provided for in this Plan and except for claims treated in
   paragraph 5.1.1, secured claims shall be paid interest at the annual percentage rate of 3.25% based upon a declining monthly
   balance on the amount of the allowed secured claim. Interest is included in the monthly payment amount. See Till v. SCS
   Credit Corp. (In re Till), 541 U.S. 465 (2004).
       This is a solvent estate. Unless otherwise provided, all nonpriority unsecured claims shall be paid in full with interest
   at __% from the date of confirmation. If this box is not checked, the estate is presumed to be insolvent.


   8. FEDERAL INCOME TAX RETURNS AND REFUNDS


   8.1 Federal Income Tax Returns
   If requested by the Trustee, the Debtor shall provide the Trustee with a copy of each federal income tax return filed during the
   Plan term by April 30 of each year.


   8.2 Federal Income Tax Refunds
   Notwithstanding single/joint tax filing status, the Debtor may annually retain the greater of (1) any earned income tax credit
   and additional child tax credit or (2) $3,000 of any federal income tax refund for maintenance and support pursuant to §
   1325(b)(2) and shall turnover any balance in excess of such amount to the Trustee. Unless otherwise ordered by the Court, tax
   refunds turned over to the Trustee shall be distributed by the Trustee for the benefit of creditors. Any motion to retain a tax
   refund in excess of the amount set forth above shall be filed and served pursuant to LBR 9013-3(b).


   9. OTHER DUTIES OF THE DEBTOR


   9.1 Change of Address, Employment, Marital Status, or Child or Spousal Support Payments
   The Debtor shall fully and timely disclose to the Trustee and file any appropriate notice, application or motion with the Court
   in the event of any change of the Debtor’s address, employment, marital status, or child or spousal support payments.


   9.2 Personal Injury, Workers Compensation, Buyout, Severance Package, Lottery Winning, Inheritance, or Any Other
   Amount
   The Debtor shall keep the Trustee informed as to any claim for or expected receipt of money or property regarding personal
   injury, workers compensation, buyout, severance package, lottery winning, inheritance, or any other funds to which the Debtor
   may be entitled or becomes entitled to receive. Before the matter can be settled and any funds distributed, the Debtor shall
   comply with all requirements for filing applications or motions for settlement with the Court as may be required by the
   Bankruptcy Code, the Bankruptcy Rules or the Local Bankruptcy Rules. Unless otherwise ordered by the Court, these funds
   shall be distributed by the Trustee for the benefit of creditors.


   9.3 Social Security
   The Debtor shall keep the Trustee informed as to any claim for or expected receipt of social security funds.


   10. INSURANCE


   10.1 Insurance Information
   As of the petition date, the Debtor's real and personal property is insured as follows.




   Property Address/Description            Insurance Company Policy Number Full/Liability Agent Name/Contact Information
   214 Sand St., Crooksville OH 43721      Geico                  6331              Full           Geico 800-841-3005
   2017 Ford Escape                        Geico                  8479              Full           Geico 800-841-3000
Case 2:20-bk-54361                  Doc 11      Filed 09/29/20 Entered 09/29/20 11:23:25                                    Desc Main
   10.2                                        Document               Page 7 of 9
            Casualty Loss Insurance Proceeds (Substitution of Collateral)
              If a motor vehicle is deemed to be a total loss while there is still an unpaid claim secured by the motor vehicle, the
              Debtor shall have the option to use the insurance proceeds to either (1) pay off the balance of the secured claim
              through the Trustee if the secured creditor is a named loss payee on the policy or (2) upon order of the Court,
              substitute the collateral by purchasing a replacement motor vehicle. If a replacement motor vehicle is purchased, the
              motor vehicle shall have a value of not less than the balance of the unpaid secured claim, the Debtor shall ensure that
              the lien of the creditor is transferred to the replacement motor vehicle, and the Trustee shall continue to pay the
              allowed secured claim. Unless otherwise ordered by the Court, if any insurance proceeds remain after paying the
              secured creditor’s claim, these funds shall be distributed by the Trustee for the benefit of creditors.


   11.    EFFECTIVE DATE OF THE PLAN
   The effective date of the Plan is the date on which the order confirming the Plan is entered.


   12.    VESTING OF PROPERTY OF THE ESTATE
   Unless checked below, property of the estate does not vest in the Debtor until the discharge is entered. The Debtor shall remain
   responsible for the preservation and protection of all property of the estate.
         Confirmation of the Plan vests all property of the estate in the Debtor in accordance with §§ 1327(b) and (c).
         Other


   13.    NONSTANDARD PROVISIONS
   The nonstandard provisions listed below are restricted to those items applicable to the particular circumstances of the Debtor.
   Nonstandard provisions shall not contain a restatement of the Bankruptcy Code, the Bankruptcy Rules, the Local Bankruptcy
   Rules or the Mandatory Chapter 13 Form Plan. Any nonstandard provision placed elsewhere in this Plan is void and shall have
   no binding effect.


   Nonstandard Provisions

    Debtors shall make plan payments in the amount set forth in this Plan for no less than the applicable commitment period, but
    not to exceed 60 months. The dividend to be paid to unsecured creditors shall be no less than the dividend set forth in Section
    2.2 of the plan. Upon notice filed with the Court, the Trustee is authorized to administratively increase the proposed
    percentage dividend payable to allowed nonpriority unsecured creditors to ensure the Plan complies with § 1325(b)(1)(B).



   By filing this Plan, the Debtor, if unrepresented by an attorney, or the Debtor’s Attorney certifies that (1) the wording and order
   of provisions of this Plan are identical to those contained in the Mandatory Form Chapter 13 Plan adopted in this District and
   (2) this Plan contains no nonstandard provisions other than those set forth in Paragraph 13.


                 Debtor’s Attorney
                 Date: 09/29/2020                           /s/ Mitchell Marczewski
                                                            Mitchell Marczewski, 0073258
                                                            Marczewski Law Offices LLC
                                                            1020 Maple Ave, Zanesville, OH 43701-3069
                                                            Ph : 7404538900
                                                            Fx: 7404538988
                                                            mitch@zanesvillelawyer.com


                 Debtor                                     Joint Debtor

                  /s/ Thomas Leland Wortman                  /s/ Jodi M Wortman

                 Date: 09/29/2020                           Date: 09/29/2020
Case 2:20-bk-54361                  Doc 11Filed 09/29/20 Entered 09/29/20 11:23:25                                        Desc Main
                                         Document       Page
                            NOTICE OF DEADLINE FOR OBJECTING TO8 of 9CONFIRMATION
                                                               PLAN
   Debtor has filed a Chapter 13 Plan or an Amended Chapter 13 Plan (collectively, the “ Plan”).
   Your rights may be affected. You should read the Plan carefully and discuss it with your attorney, if you have one in this
   bankruptcy case. If you do not have an attorney, you may wish to consult one.
   If you do not want the Court to confirm the Plan, you must file an objection to the Plan within the later of: 1) fourteen (14) days
   after the § 341 meeting of creditors is concluded; OR 2) twenty-one (21) days from the date set forth in the certificate of service
   of this Plan. If a timely objection to the Plan is filed within seven (7) days of the confirmation hearing date, the confirmation
   hearing will be rescheduled. Rule 3015(f).
   Your objection to the Plan, explaining your position, must be filed with the Court and mailed by ordinary U.S. Mail to the
   United States Bankruptcy Court
   OR your attorney must file the objection using the Court’s ECF System.
   The Court must receive your objection on or before the applicable deadline above.
   You must also send a copy of your objection either by 1) the Court’s ECF System or by 2) ordinary
   U.S. Mail to:
   Thomas Leland & Jodi M Wortman , 214 Sand St, Crooksville, OH 43731
   Mitchell Marczewski, Esq., 1020 Maple Ave., Zanesville OH 43701
   Interim Chapter 13 Trustee, Faye English, 130 E. Wilson Bridge Rd., Suite 200, Worthington, Ohio 43085-6300
   and the United States trustee.
   If you or your attorney does not take these steps, the Court may decide that you do not oppose the terms of the Plan and may
   enter an order confirming the Plan without further hearing or notice.
                                                         Certificate of Service
   I hereby certify that a copy of the foregoing Plan was served (i) electronically on the date of filing through the court’s ECF
   System on all ECF participants registered in this case at the email address registered with the Court and (ii) by ordinary U.S.
   Mail on 09/29/2020 addressed to:
   AEP Bankruptcy Dept 1 AEP Way Hurricane, WV 25526-1231
   ARS Account Resolution 1643 Nw 136th Ave Ste 10 Sunrise, FL 33323-2857
   OHIO ATTORNEY GENERAL'S OFFICE ATTN BANKRUPTCY UNIT COLLECTIONS ENFORCEMENT 150 E GAY ST 21ST FLOOR
   COLUMBUS OH 43215-3191
   Bank of Missouri 4550 New Linden Hill Rd Wilmington, DE 19808-2930
   Bridgecrest 7300 E Hampton Ave Mesa, AZ 85209-3324
   Bridgecrest credit company, LLC PO box 29018 Phoenix AZ 85038
   CAPITAL ONE PO BOX 30285 SALT LAKE CITY UT 84130-0285
   Capital One Bank USA NA by American InfoSource as agent PO Box 71083 Charlotte NC 282721083
   Chex Systems 7805 Hudson Rd Ste 100 St Paul, MN 55125-1703
   Choice Recovery 1105 Schrock Rd Ste 700 Columbus, OH 43229-1168
   Credit One Bank PO Box 98875 Las Vegas, NV 89193-8875
   Crooksville Utility Billing 98 S Buckeye St. Crooksville, OH 43731-1014
   INTERNAL REVENUE SERVICE CENTRALIZED INSOLVENCY OPERATIONS PO BOX 7346 PHILADELPHIA PA 19101-7346
   First Premier 3820 N Louise Ave Sioux Falls, SD 57107-0145
   Genesis Healthcare System 2951 Maple Ave. Zanesville, OH 43701-1465
   I.C. System, Inc Po Box 64378 Saint Paul, MN 55164-0378
   IRS Centralized Insolvency Operations PO Box 7346 Philadelphia, PA 19101-7346
   Ohio Bureau Motor Vehicles Compliance Unit-Bankruptcy PO Box 16583 Columbus, OH 43216-6583
   Ohio Bureau Workers Compensation Bankruptcy Unit PO Box 15567 Columbus, 43215-0567
   Ohio Dept Job & Family Services Bankruptcy Section 30 E Broad St 32d Floor Columbus, OH 43215-3414
   Ohio Dept of Taxation Bankruptcy Division PO Box 530 Columbus, OH 43216-0530
   Perry County Treasurer 105 N Main St New Lexington, OH 43764-1262
   US Bureau of Fiscal Service - Treasury Dept PO Box 830794 Birmingham, AL 35283-0794
   USCB CORPORATION PO BOX 75 ARCHBALD PA 18403-0075
   Webbank/Fingerhut 6250 Ridgewood Rd Saint Cloud, MN 56303-0820
   Webbank/Fingerhut 6250 Ridgewood Road St Cloud, MN 56303-0820
   Thomas Leland & Jodi M Wortman 214 Sand St Crooksville, OH 43731-1227
   and (iii) by method of service as required by Bankruptcy Rule 7004 (specify method)
   -NONE-
                                                                                                       /s/ Mitchell Marczewski
                                                                                                       Mitchell Marczewski
                                                                                                       1020 Maple Ave, Zanesville,
                                                                                                       OH 43701-3069
                                                                                                       Ph: 7404538900
                                                                                                       Fx: 7404538988
                                                                                                       mitch@zanesvillelawyer.com
Case 2:20-bk-54361   Doc 11   Filed 09/29/20 Entered 09/29/20 11:23:25   Desc Main
                              Document     Page 9 of 9
